DETAILED ACTION
Specification
The spec amendment received 11/23/21 is entered.
The spec is objected to for the following reasons:  The term “indicator” is not used in the spec.  Applicant should amend the spec to provide proper antecedent basis consistent with MPEP 608.01(o).  No new matter should be entered.


Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18, last line should read “the first fabric type .  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zoellner (US Pub. No. 2005/0170739 A1) and in view of Ogikubo (US Pat. No. 5,347,253) and in further view of Naini et al. (US Pub. No. 2018/0161687 A1).
Regarding claim 1, Zoellner discloses a magnetic block set comprising a plurality of magnetically connectable magnetic block units (Fig. 6, parts 2 and 3; noting plurality only requires two), a magnetic block unit comprising: a block body having two or more connection faces (Fig. 6, part 2; noting the top and bottom), wherein: each connection face includes a plurality of connection face edges and a connection face surface (Fig. 6, item 2; noting at least two edges shown); one or more magnetic elements on each of the two or more connection faces (Fig. 6, part 2), each magnetic element having a magnetic polarity relative to the connection face that is the same as each of the other magnetic elements on all of the connection faces (Fig. 6, part 2); an outer shell covering both the block body and each of the one or more magnetic elements (Fig. 6, item 105 and par. [0037]).  In addition, regarding using two outward N magnets on part 3 (like part 2 uses two outward S units) instead of one to meet the limitation each magnetic block unit, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use two outward N magnets on part 3 because doing so would be: 1) a mere duplication of parts that would allow part 3 to be connected at both sides much like the magnetic connection on the one side, 2) consistent with the block already shown in part 2 (noting it is obvious to combine side by side embodiments; see Boston Scientific Scimed, Inc. v. Cordis Corp, 554 F. 3d 982 (2009)) and 3) specifically contemplated by Zoellner (par. [0012]).  It is also noted that Zoellner does not specifically disclose that each connection face is a square.  However, Zoellner appears to disclose at least one block unit that is square (Fig. 6, part 2).  In addition, Ogikubo discloses a similar block construction toy wherein each connection face is a square (Fig. 5).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zoellner to use square faces as taught by Ogikubo because doing so would be a simple substitution of one element (blocks attracted to each other having square shape) for another (blocks attracted by each other via magnets having some shape) to obtain predictable results (the continued ability to attract blocks together via magnets, the blocks having square faces).  Finally, it is noted that the combined Zoellner and Ogikubo do not specifically disclose wherein the outer shell includes an indicator of the polarity of the magnetic elements within the magnetic block unit.  However, Naini discloses a similar construction block unit wherein the wherein the outer shell includes an indicator of the polarity of the magnetic elements within the magnetic block unit (par. [0050]; noting block color indicates the polarity, the same as applicant’s spec, par. [0046]; i.e. this is functionally possible given the prior art disclosure).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Zoellner and Ogikubo to include an indicator of the polarity of the magnetic elements within the magnetic block unit on the outer shell as taught by Naini because doing so would be use of a known technique (using a color code for blocks, the color code helping indicate the polarity of the magnets on the block) to improve a similar product (a block with magnets having polarities) in the same way (using a color code for blocks, the color code helping indicate the polarity of the magnets on the block in order to assist the user in building constructions).
Regarding claim 3, the combined Zoellner, Ogikubo, and Naini disclose that the block body includes a foam core (Zoellner: par. [0020]).
Regarding claim 5, the combined Zoellner, Ogikubo, and Naini disclose that the foam core is cubical (Zoellner: Fig. 4, item 102 in view of Ogikubo: Fig. 5).  It is noted that the combined Zoellner, Ogikubo, and Naini do not specifically disclose that each edge is between 102 and 152 millimeters.  However, Zoellner specifically discloses that the blocks are to be used with “very small children” (par. [0006]; making obvious it can be grasped by small children) and that the toy should not be “hazardous for the child” (pars. [0002]-[0003]; making obvious that it is not too small).  In addition, regarding the length of the edge, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact size of the block should be suitable for use by a “very small child” and not hazardous, and that the exact dimension would not be critical: that this, the block would continue to be utilized by small children regardless of its exact dimension
Regarding claim 6, the combined Zoellner, Ogikubo, and Naini disclose that the foam core is cubical (Zoellner: Fig. 4, item 102 in view of Ogikubo: Fig. 5).  It is noted that the combined Zoellner, Ogikubo, Naini do not specifically disclose that each edge of the cubical foam core is approximately 127 millimeters.  However, Zoellner specifically discloses that the blocks are to be used with “very small children” (par. [0006]; making obvious it can be easily handled by small children) and that the toy should not be “hazardous for the child” (pars. [0002]-[0003]; making obvious that it is not too small).  In addition, regarding the length of the edge, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact size of the block should be suitable for use by a “very small child” and not hazardous, and that the exact dimension would not be critical: that this, the block would continue to be utilized by small children regardless of its exact dimension.
Regarding claim 7, the combined Zoellner, Ogikubo, and Naini disclose that the placement of the one or more magnetic elements on each connection face creates rotational symmetry in the connection face surface (Ogikubo: Fig. 5, items 1; noting the Examiner assumes that this is rotational symmetry about the center of the connecting face).
Regarding claim 8, the combined Zoellner, Ogikubo, and Naini disclose that the rotational symmetry is fourfold symmetry (Ogikubo: Fig. 5, items 1; noting four magnets evenly distributed).
Regarding claim 9, the combined Zoellner, Ogikubo, and Naini disclose that each connection face includes four magnetic elements (Ogikubo: Fig. 5, items 1).
Regarding claim 10, it is noted that the combined Zoellner, Ogikubo, and Naini disclose do not specifically discloses that each of the four magnetic elements on each connection face is placed 14 millimeters from each of two edges forming a corner.  However, Ogikubo clearly discloses that the magnets are some distance from each of two edges forming a corner (Fig. 5, items 1).  In addition, regarding the exact distance from the edges forming the corners, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see par. [0054] of applicant’s spec; applicant giving no criticality for the exact dimension of 14 mm).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact placement from the edges forming the corners would not be significant: that is, the magnets would connect to the other magnets on a neighboring block regardless of their exact distance from the edges forming the corners.
Regarding claim 11, it is noted that the combined Zoellner, Ogikubo, and Naini disclose do not specifically discloses that each magnet is placed with a tolerance of 1 millimeter.  However, Ogikubo discloses magnets that appear to be in the same exact location on each side of each connecting face (Fig. 5).  In addition, since the magnets attract the neighboring blocks to one another, one of ordinary skill in the art would understand that the exact same X, Y placement on the connection face (i.e. alignment of each magnet face to face) would be necessary to ensuring connection by magnet (see Zoellner: Fig. 6, parts 1 and 2 having the magnet position at the same center location on connecting sides).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact placement of the magnets would be necessary to ensuring connection by magnet (see also Manvelian, US Pub. No. 2007/0190892, par. [0006], evidencing the need to “maintain suitable tolerances” in magnetic block components).
Regarding claim 12, the combined Zoellner, Ogikubo, and Naini disclose that each magnet is attached to the interior of the outer shell (Zoellner: Fig. 6, items 118-121 clearly showing the magnet is physically touching or connecting to the outer shell, items 104, 105, and 106 ; noting “attached” as defined by dictionary.com can simply mean “joined or connected”, and the magnets are joined or connected to the outer shell, aka “attached”, simply by their relative positions).
Regarding claim 13, Zoellner discloses a magnetic block set, the magnetic block set (Fig. 6) comprising: a first series of magnetically connectable magnetic block units (noting the use of multiple part 3 is obvious given duplication of parts case law), each magnetic block unit in the first series of magnetically connectable magnetic block units (Fig. 6, items Part 3) comprising: a block body having one or more connection faces, wherein: each connection face includes a plurality of connection face edges and a connection face surface (Fig. 6; noting at least two edges shown); one or more magnetic elements on each connection face, each of the one or more magnetic element having a north pole aligned perpendicularly to the connection face (Fig. 6, items 120 and 118); an outer shell covering both the block body and each of the one or more magnetic elements (Fig. 6, item 105 and par. [0037]), wherein the outer shell includes a first textile (par. [0037]); a second series of magnetically connectable magnetic block units (noting the use of multiple part 2 is obvious given duplication of parts case law), each magnetic block unit in the second series of magnetically connectable magnetic block units comprising: a block body having one or more connection faces (Fig. 6, Part 2; noting it is obvious that more than one block of Part 2 can be used, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), wherein: each connection face includes a plurality of connection face edges and a connection face surface (Fig. 6, item Part 2; noting at least two edges shown); one or more magnetic elements on each connection face (Fig. 6, items 119 and 120), each of the one or more magnetic elements having a south pole aligned perpendicularly to the connection face (Fig. 6, items 119 and 120); an outer shell covering both the block body and each of the two or more magnetic elements (Fig. 6, item 105 and par. [0037]), wherein: the outer shell includes a second textile (Fig. 6, item 105 and par. [0037]); the first textile is different than the second textile in at least one of: fabric type, color, or texture (par. [0037]; clearly disclosing that different textiles may be used and “rough cloth and fleecy cloth” would be different in “fabric type”); wherein any connection face of the first series of magnetically connectable magnetic block units can mate with any connection face of the second series of magnetically connectable magnetic blocks (Fig. 6; noting this is functionally possible given the structure).  It is noted that Zoellner does not specifically disclose that each connection face is a square and two or more magnetic elements.  However, Zoellner appears to disclose at least one block unit that is square (Fig. 6, part 2).  In addition, Ogikubo discloses a similar block construction toy wherein each connection face is a square and has two or more magnetic elements (Fig. 5, items 1).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zoellner to use square faces as taught by Ogikubo because doing so would be a simple substitution of one element (blocks attracted to each other having square shape, some sides having four magnets) for another (blocks attracted by each other a central magnet having some shape) to obtain predictable results (the continued ability to attract blocks together via multiple magnets, the blocks having square faces).  Finally, it is noted that the combined Zoellner and Ogikubo do not specifically disclose a first indicator on the outer shell, wherein the first indicator allows a user to identify the polarity of the two or more magnetic elements in the first series of magnetically connectable magnetic block units; the outer shell includes a second indicator, wherein the second indicator: allows a user to identify the polarity of the two or more magnetic elements in the second series of magnetically connectable magnetic block units; and is different that the first indicator.  However, Naini discloses a similar construction block unit wherein with a block having a first indicator on the outer shell, wherein the first indicator allows a user to identify the polarity of the two or more magnetic elements in the first series of magnetically connectable magnetic block units (par. [0050]; noting the outer color); the outer shell includes a second indicator, wherein the second indicator: allows a user to identify the polarity of the two or more magnetic elements in the second series of magnetically connectable magnetic block units (par. [0050]; noting identification is functionally possible given the different colors); and is different that the first indicator (par. [0050]; noting the outer color).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Zoellner and Ogikubo to use different colors to identify different groups of blocks having the same magnetic polarity as taught by Naini because doing so would be use of a known technique (using a color code for blocks, the color code helping indicate the polarity of the magnets on the block) to improve a similar product (a block with magnets having polarities) in the same way (using a color code for blocks, the color code helping indicate the polarity of the magnets on the block in order to assist the user in building constructions).
Regarding claim 14, the combined Zoellner, Ogikubo, and Naini disclose that the first indicator includes a first color; and the second indicator includes a second color; and the first color is different than the second color (Naini: par. [0050]; e.g. blue for all positive, and yellow for all negative).
Regarding claim 15, the combined Zoellner, Ogikubo, and Naini disclose that the first textile is blue and the second textile is yellow (Naini: par. [0050]; noting “blue” for all positive, and “yellow” for all negative and Zoellner: par. [0037] making obvious textile).  It is noted that the combined Zoellner, Ogikubo, and Naini do not specifically disclose that the second textile is gray.  However, regarding using a gray color over a yellow color, it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)(see applicant’s spec, par.[0046], giving no criticality for the gray color).   Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact color of the second block would be merely ornamentation: that is, the exact color of the second block would be unimportant as long as it was different than the first.   
Regarding claim 16, the combined Zoellner, Ogikubo, and Naini disclose that the first indicator includes a first pattern on the first textile; the second indicator includes a second pattern on the second textile; and the first pattern is different than the second pattern (Naini: Fig. 14 and par. [0092]; making obvious the use of different patterns on different block groups).
Regarding claim 17, the combined Zoellner, Ogikubo, and Naini disclose that first indictor includes a first texture; the second indicator includes a second texture; and the fist texture is different than the second texture (Naini: par. [0092]; making obvious the use of “different materials” on the two groups of blocks, and Zoellner: par. [0025] disclosing different materials that can be used; and finally the Examiner noting that a reflecting foil inherently has a different texture than fleecy or rough cloth).
Regarding claim 18, the combined Zoellner, Ogikubo, and Naini disclose that the first textile includes a first fabric type; the second textile includes a second fabric type; and the first fabric type(Naini: par. [0050]; and Zoellner: par. [0037] making obvious textile/fabrics; noting the fabrics can be different in color type or in the alternative, Naini: par. [0092]; noting the two groups can use different “materials” and Zoellner: par. [0025] disclosing the different materials that can be used for each block group).  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Zoellner (US Pub. No. 2005/0170739 A1) and in view of Ogikubo (US Pat. No. 5,347,253) in view of Naini et al. (US Pub. No. 2018/0161687 A1) and in further view of Horowitz (US Pat. No. 3,739,730).
Regarding claim 2, it is noted that the combined Zoellner, Ogikubo, and Naini do not specifically disclose that the block body includes: polyester; rubber; and urethane.  However, Horowitz discloses a similar block wherein the block can include polyester, rubber, and urethane (col. 3, lines 1-17).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Zoellner, Ogikubo, and Naini to use polyester; rubber; and urethane as taught by Horowitz because doing so would use of a known technique (using polyester, rubber, or polyurethane to make a block structure) to improve a similar product (a block) in the same way (using polyester, rubber, or polyurethane, all known materials acceptable to use, to make a block structure).

Claims 4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable Zoellner (US Pub. No. 2005/0170739 A1) and in view of Ogikubo (US Pat. No. 5,347,253) in view of Naini et al. (US Pub. No. 2018/0161687 A1) and in further view of Evans et al. (herein “Evans”; US Pub. No. 2006/0135033 A1).
Regarding claim 4, it is noted that the combined Zoellner, Ogikubo, and Naini do not specifically disclose that the foam includes a closed cell foam.  However, Zoellner discloses an open cell foam (par. [0020]; noting polyether foam is inherently open cell).  In addition, Evans discloses the use of a closed cell foam (par. [0032]; noting EPE is inherently closed cell).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Zoellner, Ogikubo, and Naini to use a closed cell foam as taught and suggested by Evans because doing so would be a simple substitution of one element (EPE foam) for another (polyether foam) to obtain predictable results (the continued ability to use foam for the inner block, the foam made from EPE).
Regarding claim 19, Zoellner discloses a magnetic block set, the magnetic block set comprising: a first series of magnetically connectable magnetic block units (noting the use of multiple part 3 is obvious given duplication of parts case law), each magnetic block unit in the first series of magnetically connectable magnetic block units comprising: a block body having one or more connection faces (Fig. 6), wherein: each connection face includes a plurality of connection face edges and a connection face surface (Fig. 6, Part 3; noting at least two edges shown), at least one magnetic element on each connection face (Fig. 6, items 118 and 121); wherein each magnetic element: includes a north pole aligned perpendicularly to the connection face (Fig. 6, items Part 1 and 3); and an outer shell covering both the block body and the at least one magnetic elements, wherein the outer shell includes a first textile (Fig. 6, item 105 and par. [0037]); wherein each magnetic element is attached to the interior of the outer shell (Fig. 6, items 118-121 clearly showing the magnet is physically touching or connecting to the outer shell, items 104, 105, and 106 ; noting “attached” as defined by dictionary.com can simply mean “joined or connected”, and the magnets are joined or connected to the outer shell, aka “attached”, simply by their relative positions); a second series of magnetically connectable magnetic block units, each magnetic block unit in the second series of magnetically connectable magnetic block units comprising: a block body having one or more connection faces (Fig. 6, Part 2; noting it is obvious that more than one block of Part 2 can be use, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), wherein: each connection face includes a plurality of connection face edges and a connection face surface (Fig. 6, item Part 2; noting at least two edges shown); at least one magnetic element on each connection face, wherein each magnetic element: includes a south pole aligned perpendicularly to the connection face (Fig. 6, item Part 2); and an outer shell covering both the block body and the at least one magnetic element, wherein the outer shell includes a second textile (Fig. 6, item 105 and par. [0037]), wherein each magnetic element is attached to the interior of the outer shell (Fig. 6, items 118-121 clearly showing the magnet is physically touching or connecting to the outer shell, items 104, 105, and 106 ; noting “attached” as defined by dictionary.com can simply mean “joined or connected”, and the magnets are joined or connected to the outer shell, aka “attached”, simply by their relative positions); and wherein any connection face of the first series of magnetically connectable magnetic block units can mate with any connection face of the second series of magnetically connectable magnetic blocks (Fig. 6).  It is noted that Zoellner does not specifically disclose that each connection face is a square; four magnetic elements on each connection face, and each magnetic element is placed 14 millimeters from each of two edges forming a corner.  However, Zoellner appears to disclose at least one block unit that is square (Fig. 6, part 2) and makes obvious the ability to use more than one magnet (par. [0005]; noting connection “by means of at least one magnet”).  In addition, Ogikubo discloses a similar block construction toy wherein each connection face is a square (Fig. 5), four magnetic elements are used (Fig. 5), and each magnetic element is placed some distance from each of the two edges forming a corner (Fig. 5).  Furthermore, regarding using a distance of 14 mm from the edges creating the corners, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see par. [0054] of applicant’s spec; applicant giving no criticality for the exact dimension of 14 mm).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zoellner to use square faces, with four magnetic elements, and the elements placed some distance from the edges creating the corners as taught by Ogikubo because doing so would be a simple substitution of one element (blocks attracted to each other having square shape with four magnetic elements in the corners) for another (blocks attracted by each other via magnets having some shape, the magnet generally at the center) to obtain predictable results (the continued ability to attract blocks together via the four magnets in the corners, the blocks having square faces).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing that the placement from the corner would not be significant: that is, the magnets would connect to other magnets regardless of their exact distance from the edges forming the corners.  It is also noted that the combined Zoellner and Ogikubo do not specifically disclose that the first textile includes a first visual indicator, wherein the first visual indicator is configured to allow a user to identify the polarity of the magnetic block unit on sight by indicating that the magnetic block unit is part of the first series of magnetically connectable magnetic block units; wherein the second textile includes a second visual indicator, wherein: the second visual indicator is configured to allow a user to identify the polarity of the magnetic block unit on sight by indicating that the magnetic block unit is part of the second series of magnetically connectable magnetic block units; and the second visual indicator is different than the first visual indicator.  However, Naini discloses a similar construction block unit wherein that the first outer surface includes a first visual indicator, wherein the first visual indicator is configured to allow a user to identify the polarity of the magnetic block unit on sight by indicating that the magnetic block unit is part of the first series of magnetically connectable magnetic block units (par. [0050]; noting the outer color); wherein the second outer surface includes a second visual indicator, wherein: the second visual indicator is configured to allow a user to identify the polarity of the magnetic block unit on sight by indicating that the magnetic block unit is part of the second series of magnetically connectable magnetic block units (par. [0050]; noting the outer color); and the second visual indicator is different than the first visual indicator (par. [0050]; noting different colors for different groups of block).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Zoellner and Ogikubo to use different colors to identify different groups of blocks having the same magnetic polarity as taught by Naini because doing so would be use of a known technique (using a color code for blocks, the color code helping indicate the polarity of the magnets on the block) to improve a similar product (a block with magnets having polarities) in the same way (using a color code for blocks, the color code helping indicate the polarity of the magnets on the block in order to assist the user in building constructions).  Finally, it is noted that the combined Zoellner, Ogikubo, and Naini do not disclose that the textiles are fire retardant. However, Zoellner discloses that the covering may be a textile (par. [0037]).  In addition, Evan discloses a similar magnetic building toy wherein a fire resistant textile may be used (par. [0023]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Zoellner, Ogikubo, and Naini to use a fire resistant textile cover as taught by Evans because doing so would be a simple substitution of one element (a fire resistant material) for another (a textile used over a block) to obtain predictable results (the continued ability to use a textile over a block in the form of a fire resistant material).    
Regarding claim 20, it is noted that the combined Zoellner, Ogikubo, Naini, and Evans do not specifically disclose that the magnetic elements are rated N38.  However, Zoellner specifically discloses magnets that would inherently have some N rating, the magnets being strong enough to provide a “metallic sound“ when connected (par. [0022]), yet weak enough to be “separated from one another with little effort” (par. [0005]).  Furthermore, regarding the exact N rating, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that N rating (i.e. the attraction force) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Zoellner which states that the attraction force is a result-effective variable used optimize the ease of disconnect and the sound of the connection (pars. [0022] and [0005]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact N rating (i.e. attraction force) could be found through routine experimentation in order to optimize the ease of disconnect, and the sound created at connection.
Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not generally persuasive. 
Applicant is kindly reminded that they should cite to specific support for the amendments within the spec (see Remarks, received 11/23/21, page 17, applicant appearing to cite to par. [0046] for support, but noting this should be presented at the beginning of the Remarks).  For example, the term “indicator” is not in the spec.  The Examiner assumes specification disclosures like par. [0046] provide support for the current amendments, including the term “indicator”.  As such, consistent with par. [0046], the Examiner interprets “indicator” to be a “color, pattern, or texture” that allows the user to identify similar block polarities (i.e. the indicator does not actually express the magnetic polarity, but rather indicates to the user other blocks having similar or like magnetic polarity configurations; more consistent with the claim language used in applicant’s claim 19).  The tertiary reference Naini shows exactly this type of building block configuration (par. [0050] and Table 1).
Regarding claim 12, applicant appears to import some sort of other meaning to the term “attach”.  That is, applicant states on the record that “Applicants concede that Zoellner shows magnets within the outer shell and even possibly in contact with the outer shell” (Remarks, received 11/23/21, page 15, emphasis added).  The Examiner agrees with this statement; especially the latter. That is, Fig. 6 clearly shows the magnets in contact with the outer shell.  Moving on to the plain meaning of the word “attach”, as defined by dictionary.com, the word can simply mean “joined or connected”.  As such, if the magnets are in “contact” with the outer shell, they are “connected” or “attached” by definition.  The Examiner’s rejection is not based on an “assumption”, but rather the plain meaning of the word “attach”.  The Examiner has expanded upon the rejection above (in claim 12 and 19) based specifically on applicant’s request.
Regarding claim 11, respectfully submitted, placing the magnets within a certain tolerance is completely common sense.  Restated, the blocks of Ogikubo would only attach to each other if the magnet locations where, at a minimum, in approximately the same spot.  In addition, it is common sense using identical magnet positions on mating blocks would provide the strongest possible magnetic interaction (i.e. magnets that are congruent when connected would have a stronger magnetic connection than magnets that merely partially overlap when connected)(also see the following for evidence that spatial alignment of magnets in connected blocks is well known and common sense: Grant, US Pat. No. 3,407,530, Figs. 5 and 6; Shiraishi, US Pat. No. 5,746,638, Fig. 2;  Kiribuchi, US Pat. No. 6,431,936 B1, Fig. 3; Hunts, US Pat. No. 6,749,480 B1, Fig. 6, among numerous others). Furthermore, applicant argues that the Examiner’s position with regards to claim 11 is “unsupported”. However, the Examiner specifically cites to Zoellner for support. 
Regarding criticality of the colors, the arguments are essentially moot based on applicant’s amendments and the use of tertiary reference Naini.  The only place case law is used for a lack of criticality of color is in the rejection of claim 15 with regards to making the second block colors “gray”.  Par. [0046] gives no criticality for making the second block specifically “gray” (see Remarks, received 11/23/21, page 17, applicant stating “Finally, the criticality being alleged by Applicants is not in the exact color, but instead in the fact that color acts as a visual indicator of magnetic polarity”; emphasis added).
  Applicant advances no further arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
5/18/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711